RAYMOND, District Judge.
It appearing to the court that under the provisions of Rule 4 (f) of the Federal Rules of Civil Procedure, 28 U.S. C.A. following section 723c, process of United States District Courts can be served beyond the territorial limits of the state in which the court is held only when a statute of the United States so provides, and that therefore the amendment of section 4790 of the Compiled Laws of Michigan of 1929 relating to service of process against nonresident motorists on the secretary of state (which amendment, Act 104 of the Public Acts of 1941, provides for service of process upon the personal representatives of a deceased non-resident) was ineffective to authorize service of process from this court upon a non-resident administrator of the estate of a non-resident motorist, — an order will be entered setting aside the order made in this cause on April 6, 1942, authorizing service of summons in the State of Indiana on defendant Rutherford as administrator of the estate of James C. Gamble, deceased.